245 F.2d 244
UNITED STATES of America, ex rel. Herman Heinrich HELMERS, also known as Robert Grant Errington, Appellant,v.Lewis D. BARTON, District Director, Immigration and Naturalization Service, at Kansas City, Missouri.
No. 15603.
United States Court of Appeals Eighth Circuit.
February 5, 1957.

Appeal from the United States District Court, for the Western District of Missouri.
Robert M. Murray, Kansas City, Mo., for appellant.
Edward L. Scheufler, U. S. Atty., and Horace Warren Kimbrell, Asst. U. S. Atty., Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed on motion of appellee, without taxation of costs in this Court in favor of either of parties, and cause remanded to said District Court with direction for such proceeding as said Court may deem meet and proper on motion as may be filed.